                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
UNITED STATES DISTRICT COURT                                                   DATE FILED: 12/18/2019
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
DAMIAN DALLA-LONGA,                 :
                                    :                   Case No. 19-CV-11246 (LGS)
                Petitioner,         :
                                    :
     v.                             :                   ECF Case
                                    :
MAGNETAR CAPITAL LLC,               :                   NOTICE OF MOTION TO DISMISS
                                    :                   PETITIONER’S MOTION TO
                Respondent.         :                   VACATE ARBITRATION AWARD
                                    :
                                    :
                                    :
                                    :
----------------------------------- X

       PLEASE TAKE NOTICE that, upon (i) the accompanying Memorandum of Law in

Support of Respondent’s Motion to Dismiss Petitioner’s Motion to Vacate Arbitration Award;

(ii) the accompanying Declarations of Bettina B. Plevan, and Karl Wachter dated December 17,

2019 and all exhibits attached thereto; (iii) such further reply memoranda as shall be filed in this

action; and (iv) all prior pleadings and proceedings herein, Respondent Magnetar Capital LLC,

through its undersigned counsel will move this Court before the Honorable Lorna G. Schofield at

a date and time to be determined by the Court, for an order dismissing the Petition to Vacate

Arbitration Award (Dkt. No. 3), on the grounds that it has not been properly served and is untimely,

and granting such other and further relief as the Court deems just and proper.


Motion DENIED without prejudice to renew following compliance with this Court's Individual
Rule III.C.2.

The Clerk of Court is respectfully requested to close the motions at Dkt. Nos. 8 and 9.

Dated: December 18, 2019
       New York, New York
